DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-10, 12-14 and 17-18 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Shibata (JP 2008-193502) and Haastrup et al. (US 2019/0364357) did not have the amended claimed feature “a speakerphone housing comprising a first part and a second part, the first part of the speakerphone housing being arranged on top of the second part of the speakerphone housing; a speaker enclosure structure including a speaker, wherein the speaker enclosure structure is mechanically coupled to the speakerphone housing; at least one microphone arranged in the first part of the speakerphone housing, at least one battery and one or more other electronic components arranged in the second part of the speakerphone housing; and, at least one coupling element, wherein the speaker enclosure structure is mechanically coupled to the speakerphone housing by the at least one coupling element, the at least one coupling element having a vibration damping structure configured to inhibit mechanical vibrations being transmitted through the at least one coupling element," as required by claim 1, and “a loudspeaker arranged in a speaker enclosure arranged in the speakerphone housing; at least one microphone arranged in a second housing connected to the speaker enclosure housing via a first damping element being formed of one of. rubber, metal or a rubber-metal compound; and a second damping element arranged below the speaker enclosure, the second damping element being a rubber foot,” as required by claim 18, when combined with all the limitations of claims 1 and 18 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 18 overcome the prior art of record. 
Upon further search, the prior art of records teaches various speaker-microphone arrangements, for example: Takahashi et al. (US 2018/0139523), Shi (US 2015/0256922), Lai et al. (US 2013/0271902). However, the prior art of record fails to show “a speakerphone housing comprising a first part and a second part, the first part of the speakerphone housing being arranged on top of the second part of the speakerphone housing; a speaker enclosure structure including a speaker, wherein the speaker enclosure structure is mechanically coupled to the speakerphone housing; at least one microphone arranged in the first part of the speakerphone housing, at least one battery and one or more other electronic components arranged in the second part of the speakerphone housing; and, at least one coupling element, wherein the speaker enclosure structure is mechanically coupled to the speakerphone housing by the at least one coupling element, the at least one coupling element having a vibration damping structure configured to inhibit mechanical vibrations being transmitted through the at least one coupling element," as required by claim 1, and “a loudspeaker arranged in a speaker enclosure arranged in the speakerphone housing; at least one microphone arranged in a second housing connected to the speaker enclosure housing via a first damping element being formed of one of. rubber, metal or a rubber-metal compound; and a second damping element arranged below the speaker enclosure, the second damping element being a rubber foot,” as required by claim 18, when combined with all the limitations of claims 1 and 18 respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651